Citation Nr: 0021114	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Section 306 pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.  The veteran was a Prisoner of War (POW) of the German 
Government for a period of less than 30 days.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the New York, New York, Regional 
Office (RO).  


REMAND

The veteran has requested a waiver of the recovery of the 
overpayment at issue; however, he has also disputed the 
creation of the debt at issue.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has clearly stated when a debtor requests a 
waiver and also asserts that the underlying debt is invalid, 
VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The Board has determined that the creation 
issue is inextricably intertwined with the issue of waiver of 
the overpayment, currently certified for appellate review.  
Thus, the issue of the proper creation of the overpayment of 
Section 306 pension benefits should be adjudicated by the RO 
prior to return of the case to the Board.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board observes that during the course of the veteran's 
appeal, the amount of the overpayment at issue was reduced as 
the veteran's service-connected disability benefits were 
retroactively reinstated.  In addition, during the veteran's 
personal hearing at the RO in November 1994, the veteran was 
advised that his pension account would be audited.  The Board 
notes that there is no audit of record.  Therefore, in 
conjunction with the adjudication of the creation issue, the 
Board finds that the RO should conduct an audit of the 
veteran's pension account in order to calculate, with 
specificity, the amount of the overpayment in question and 
the exact period upon which it is based.  The RO should 
specifically explain how the amount that should have been 
paid was derived and provide information as to the sources of 
the income considered.

As this case is being remanded to the RO for development of 
the creation issue, the Board finds that if it is determined 
that the creation of the overpayment was proper, then the 
Committee should again formally consider the request for 
waiver.  Prior to adjudication of the issue, the RO should 
contact the appellant and request a completed and current 
Financial Status Report and should emphasize the importance 
of this information.  In that regard, the Board notes that 
the most recent Financial Status Report of record is dated in 
February 1994 and is incomplete.  In addition, the Board 
notes that the veteran's VA disability compensation benefits 
were recently increased which changed his income.  In its 
consideration of the veteran's request for waiver, if the 
Committee finds that waiver is not precluded by law, then the 
veteran's claim should be reviewed under the standard of 
equity and good conscience pursuant to 38 U.S.C.A. § 5302; 38 
U.S.C.A. §§ 1.962, 1.965.  The Board notes that the statement 
of the case does not discuss all of the elements of equity 
and good conscience nor were all of the appropriate law and 
regulations provided.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should conduct an audit of the 
veteran's Section 306 pension account in 
order to calculate, with specificity, the 
amount of the overpayment in question and 
the exact period upon which it is based.

2.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA Section 306 pension 
benefits was proper.  The RO should 
specifically explain how the amount that 
should have been paid was derived and 
provide information as to the sources of 
the income considered.  The period 
covered for the overpayment, i.e., 
beginning and ending dates, amount, and 
the reason for the creation of the 
overpayment must be set forth separately.

3.  The RO should contact the veteran and 
request a completed and current Financial 
Status Report.

4.  If the issue of whether the creation 
of the overpayment of VA Section 306 
pension benefits was proper is not 
resolved in the veteran's favor, the 
Committee should again formally consider 
the veteran's claim of entitlement to a 
waiver of the recovery of an overpayment 
of VA Section 306 pension benefits.  If 
the Committee finds that waiver is not 
precluded by law, then the veteran's 
claim should be reviewed under the 
standard of equity and good conscience 
pursuant to 38 U.S.C.A. § 5302; 38 
U.S.C.A. §§ 1.963, 1.965.  The Committee 
should consider all of the elements of 
equity and good conscience.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


